Title: To George Washington from John Connolly, 23 December 1773
From: Connolly, John
To: Washington, George



Dear Sir.
Fredericksburgh Decembr 23d 1773.

I am extremely sorry that I am forced to debar myself the pleasure of waiting upon you agreeable to my proposal & wish; but when you consider the Season of the year, & the distance I have before me, I hope I shall stand exculpated in your opinion. I have very luckily succeeded as far as I could well have expected, so that I have the satisfaction to find my Fatigue & trouble hath not been for nothing. His Lordship thinks with you, that there is a necessity for the Pennsylvanians closing their Western Bounds; & I should conceive no means so effectual to that purpose could be devised, as the striking off a new County including Pittsburgh, & at least two miles to the East, & up the Monongehela to the enterance of Buffaloe Creek. perhaps grave Creek, below Whealon, might be a good west Boundary for that County. this scheme will include at least two thousand Subjects, who will by an Act of assembly, be wrested from the oppressive Tyrany which is now exercised over them.
If the Proprietaries conceive themselves really agrievd by these means, they will then close their Lines, & you will find no other Step will answer. His Excellency hath made some Civil Appointments at Fort Pitt, as in the County of Augusta, but they can have no good effect untill a County Town can be conveniently fixed, to which the Subject may be amenable to his advantage. Excuse haste & any incorrectness you may herein perceive & believe me to be with all regard Dr Sir your Frd & Servt

John Connolly

